Exhibit 10.1
 
July 8, 2008




Mr. Daniel Elliott
President and Chief Executive Officer
Phoenix Motorcars, Inc.
401 S. Doubleday Ave.
Ontario, CA  91761


Subject:    Principals of Agreement


Dear Dan,


Altairnano, Inc. (“Altair”) and Phoenix Motorcars, Inc. (“Phoenix”) have come to
an agreement regarding the shipment and title transfer of forty-seven (47)
Generation 1 prototype batters for the use in Phoenix demonstration
vehicles.  The parties have furthermore agreed to the disposition of 2007 notes
payable, which were referenced in a letter sent by Terry Copeland to Dan Elliott
on March 7, 2008.  The agreement regarding the preceding issues is as follows:


1.           Altair will ship in total forty-seven (47) Generation 1 prototype
batteries FOB to Phoenix’s Ontario facility for exclusive use in Phoenix
demonstration vehicles.  Terms related to the use of the batteries in the
demonstration vehicles have been generally agreed to in a previous agreement
between the parties dated June 26, 2008.


2.           Upon receipt by Phoenix of any CARB ZEV credits related to the
demonstration vehicles referenced in paragraph “1” above, Phoenix will remit
either ten (10) percent of the credits to Altair or the equivalent monetized
value in dollars.  Phoenix must notify Altair that it has received such credits,
the number of credits received, and the monetized value of received credits, if
known, within thirty (30) days of receipt.


3.           With this document Altair forgives the 2007 notes payable in the
amount of $1,721,918.78 and accounts receivable in the amount of $2,072.54, and
agrees Phoenix has no further obligation to pay them.


This agreement may only be modified by mutual agreement of the parties in
writing, and it will be interpreted in accordance with California law.  The
batteries are provided to Phoenix “as is” without explicit or implied
warranties.  As noted in the agreement dated June 26, 2008, a definitive
agreement containing clauses directed to limitation of liability, conditions of
use and other terms will be subsequently negotiated and executed using
commercially reasonable efforts.


AGREED:
 
 

/s/ Terry Copeland  /s/ Daniel Elliott  Terry Copeland  Daniel Elliott  CEO and
President  President and Chief Executive Officer  Altairnano, Inc.  Phoenix
Motorcars, Inc. 

 